Appeal from a decision of the Workmen’s Compensa*1007tion Board, filed June 27, 1975. Claimant sustained a compensable injury on March 6, 1967 resulting in a permanent partial disability. She retired from her employment on May 1, 1969 under the employer’s existing contractual arrangements for a normal retirement. The board has made an award of reduced earnings and directed payment during the continuance of her disability. On this appeal the employer and its carrier contend that claimant voluntarily removed herself from the labor market and that there is no credible evidence in the record to support a claim that she retired because of any physical disability. Evidence supporting the board’s decision is supplied for the most part by claimant’s testimony, buttressed somewhat by medical evidence. On the record in its entirety we find there is substantial evidence to support the determination of the board (Matter of Scherbner v Masmil Corp., 34 AD2d 1072; Matter of Gabriel v Gabriel Constr. Corp., 32 AD2d 600). Decision affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Sweeney, Kane, Main and Herlihy, JJ., concur.